DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Group III (claim 16; encompasses “polymeric piezoelectric composite”) in the reply filed on 08/29/2022 is acknowledged.
3.	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Claim Objections
4.	Claim 16 is objected to because of the following informalities:  
	As to Claim 16: As supported at page 2, line 1, of the present specification, the applicants are advised to replace “BNNT” in claim 16, line 1 with “boron nitride nanotubes (BNNT)”.
	The applicants are also advised to place space between “composite” and “is” in the claimed “compositeis”.  
	The applicants are further advised to delete “s” in the claimed phrase “piezoelectric polymer composites made of those BNNT containing micro- and/or nano fibers” (Emphasis added).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BODKHE et al. (WO 2018/085936; utilizing US 2019/0284423 as its Equivalent) alone or in view of Kim et al. (US 2016/0190427). 
	It is noted that WO 2018/085936 is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2019/0284423.  
	The claims are product-by-process claims where the product is a “polymeric piezoelectric composite” including boron nitride nanotubes (BNNT) dispersed therein, which is further defined by a process involving the steps of dispersing BNNT in a polymeric solution including a polymer dissolved therein, followed by electro spinning the polymer solution to form polymeric micro- and/or nano fibers.  See also MPEP section 2113, I, which states the following:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

	As to Claim 16: BODKHE et al. disclose a piezoelectric composite comprising a piezoelectric polymer and particles of a filler dispersed in the polymer, wherein the filler is in micro or nanoparticle form (Paragraphs [009]-[0012]).
	However, BODKHE et al. do not mention the claimed boron nitride nanotubes (BNNT) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.
	Nevertheless, BODKHE et al. do disclose employing fillers that may be selected from, among other things, boron nitride nanotubes (BNNT) for the purposes of forming a piezoelectric composite having desired properties (Paragraphs [0002] and [0018], and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed BNNT as one of the fillers for the purposes of preparing advantageous piezoelectric composite as suggested by BODKHE et al. 
	As to the process step recited in claim 16 (i.e., electrospinning the polymer solution): BODKHE et al. disclose that their composite may be produced by (a) providing a piezoelectric polymer and micro or nano particles of a filler (e.g., BNNT), (b) sonicating said filler and polymer together in the presence of a solvent, followed by mixing by ball milling, thereby forming a suspension of the filler particles in a solution of the polymer, and (c) finally, drying the suspension until the solvent is removed (see, for example, claims 50 and 53 of BODKHE et al.).  BODKHE et al. also disclose that in step (b) in the method described above, the polymer solution containing the BNNT fillers can be compounded into filaments (Paragraph [0227]).  While BODKHE et al. do not specify the step of “electrospinning” the polymer solution into micro and/or nano fibers as recited in claim 16, the determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production.  In other words, the product (piezoelectric composite including dispersed BNNT) suggested by BODKHE et al. is the same as that claimed.  See also MPEP section 2113, I.  Moreover, there is a reasonable expectation that the composite taught by BODKHE et al. would also possess uniformly aligned composite especially since BODHKE et al. teach the steps of sonication and milling. 
	To the extent the step of electrospinning into micro or nanofibers is required by the product claim, Kim et al. teach that the method of electrospinning into nanofibers from polymer solutions improve the piezoelectric properties of a piezoelectric material (see, for example, abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ the step of electrospinning the polymer solution of BODKHE et al. into nanofibers, as suggested by Kim et al., with a reasonable expectation of successfully producing piezoelectric materials with desired piezoelectric properties and uniformly aligned composites.   

Correspondence
6.	The prior art made of record, namely, ZO et al. (US 2018/0215625), and not relied upon is considered pertinent to applicant's disclosure. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764